IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BUSCH ELECTRIC CONSTRUCTION,             : No. 321 WAL 2017
INC.,                                    :
                                         :
                  Respondent             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
PARROT CONSTRUCTION                      :
CORPORATION,                             :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of January, 2018, the Petition for Allowance of Appeal

is DENIED.